IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-481-CR


JAMES D. FERROW, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 40,062, HONORABLE JACK W. PRESCOTT, JUDGE
 



PER CURIAM
	James D. Ferrow, Jr., seeks to appeal from a judgment of conviction for delivery
of cocaine, a controlled substance.  The punishment is imprisonment for fifteen years.
	Sentence was imposed in open court on August 16, 1991.  There was no motion
for new trial.  Notice of appeal was filed October 15, 1991, twenty-nine days after the deadline
for filing.  Tex. R. App. P. Ann. 41(b) (Pamph. 1991).  Absent a timely notice of appeal, this
Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed.


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed
Filed:  November 20, 1991
[Do Not Publish]